ELLIOTT, J.
Mrs. Dorcienne Gonsoulin Gravet, wife of Jules Gravet, claims the ownership of an interest in two-thirds of Section 28 T. 17 S. R. 10 East, and Section 19 T. 11 S. R. 11 East La. Meridian, known as Belle Isle, situated in the Parish of St. Mary, based on descent from her ancestors, Jean Francois Gonsoulin, who departed this life in the Parish of St. Martin in 1819, and his wife, Marie Celeste de la Gautrais, who departed this life in the same parish between 1880 and 1835.
She alleges that the succession of Jean Francois Gonsoulin ^ was opened by his widow, Marie Celeste de la Gautrais in the Parish of St. Martin in January, 1823. That on July 8, 1854, Jean Baptiste Gonsoulin, son of Jean Francois Gonsoulin and Marie Celeste de la Gautrais, both at the time deceased, filed in their successions in the Parish of St. Martin, a tableau of distribution and partition of their estate. That notice was duly given by publication of the filing of said account and that no opposition was made thereto. That said tableau of distribution and partition was duly homologated. That the heirs of said parties were recognized by the court as the owners of said property and placed in possession of the same. That their successions were fully administered, accepted by the heirs according to said tableau of distribution and partition and the' administration closed. A certified copy of the notice published giving notice of the filing of said account was annexed to and made part of the petition.
That on November 27, 1927, Adrien Gonsoulin filed in the District Court in the Parish ■ of Iberia a petition in which he alleges himself as one of the heirs of Jean Francois Gonsoulin and Marie Celeste de la Gautrais, his wife. That there were debts due by their estates which necessitated an administration. That the court believing his representation to be true, ordered that an inventory be made. The above described property was inventoried and the said Adrien Gonsoulin was in due time appointed administrator of said estates. That letters as administrator issued to said Adrien Gonsoulin from the court in the Parish of Iberia on February 26, 1918, and on the same day, he filed a petition in said court praying to be allowed to sell all the property inventoried for the purpose of paying the alleged debts of said succession. That an order issued to him on the same day from said court authorizing the sale, and pursuant thereto a two-thirds interest in said property, was, on April 6, 1918, after due advertisement, adjudicated by said Adrien Gonsoulin to himself and to Mrs. Branch K. Miller.
*555That subsequently the said Adrien Gonsoulin and Mrs. Branch K. Miller instituted monition proceedings in the District Court of the Parish of Iberia, the object and purpose of which was to homologate and confirm their said titles; and on May 30, 1922, a judgment was rendered in said proceedings homologating and confirming the same.
She alleges in her petition that said succession proceedings had in the Parish of Iberia, together with the order of sale, and the sale made to Adrien Gonsoulin and Mrs. Branch K. Miller, and the said monition proceedings and judgments therein rendered are all absolute and incurable nullities, for the reason that the court, in the Parish of Iberia, had no jurisdiction ratione materise. That said John Francois Gonsoulin and Marie Celeste de la Gautrais were, at the time of their deaths, both residents of, and domiciled in the Parish of St. Martin. That their succession had been opened, administered and closed, their heirs recognized as owners, and placed in possession of said property by the judgment of the court in the Parish of St. Martin long before the Parish of Iberia was created. That therefore the court in the Parish of Iberia was without authority and without jurisdiction ratione materias to entertain said proceedings.
The petition prays that the entire proceedings had in the successions of Jean Francois Gonsoulin and Marie Celeste de la Gautrais in the Parish of Iberia, and the judgment rendered in said monition proceedings, be all held to be absolutely null and void on said account. It is not prayed that the interest of the petitioner in said land be recognized and fixed, but there is a prayer for all such orders and decrees as may be necessary in the premises and for full and equitable relief.
The defendants, Adrien Gonsoulin and Mrs. Branch K. Miller, excepted to plaintiff’s demand on the ground that her petition disclosed no cause of action and that the issues raised in her petition had been adjudicated and constituted res adjudicata. The exception of no cause of action was overruled, but that of res adjudicata was referred to the merits.
The defendants then filed pleas of prescription of 1, 2, 3, 5 and 10 years and by separate plea filed at the same time, urge that plaintiff was estopped from attacking said succession and monition proceedings had in the Parish of Iberia. The questions raised by these pleas were submitted to the court for judgment on an agreed statement of facts and on the records of the succession and monition proceedings had in the Parish of Iberia.
The district court sustained the exceptions of prescription and the plea of estoppel and dismissed the suit. The plaintiff has appealed.
For the purpose of reviewing the case, we have before us only the record of the plaintiff’s suit in the Parish of Iberia, the agreed statement of facts, succession proceedings, and monition suit had in the Parish of Iberia. According to the agreed statement of facts, record of the succession of Jean Francois Gonsoulin and Marie Celeste de la Gautrais, as opened, administered and closed in the Parish of Iberia, and monition proceedings instituted in the same parish, plaintiff’s father, through whom she claims by inheritance^ requested Adrien Gonsoulin, defendant, to give his attention to the lands left by his above named ancestors and to administer same, and their successions were accordingly opened in the Parish of Iberia in 1917. After her father’s death which took place *556in 1901 or 1903, plaintiff, as his heir, also as an heir of her predeceased mother, acquiesced in the appointment of Adrien Gonsoulin as administrator in the Parish of Iberia, and contributed funds on various occasions to assist him in meeting expenses incurred by his administration. Plaintiff, at the time of the trial was between sixty-five and seventy years of age and has always resided with her son Henry Gravet in the Parish of Iberia. Henry Gravet was a regular subscriber to the New Iberia Enterprise prior to 1917, and was continuously afterwards until his death. The proceedings in the successions of Jean Francois Gonsoulin and of Marie Celeste de la Gautrais, were duly published in the paper mentioned during the time he was a subscriber for the same. Jean Francois Gonsoulin departed this life in the Parish of St. Martin about 1819, and Marie Celeste de la Gautrais, his wife, died in the same parish about 1830 or 1835. The Parish of Iberia was carved out of the Parishes of St. Martin and St. Mary in 1868, and when it was created, the place where Jean Francois Gonsoulin and his wife lived at the time of their death, became a part of the Parish of Iberia.
The agreed statement of facts, succession records, and monition proceedings in the successions of Jean Francois Gonsoulin and wife in the Parish of Iberia make no mention of plaintiff’s averments that the successions of Jean Francois Gonsoulin and of Marie Celeste de la Gautrais, his surviving widow, were opened and administered in the Parish' of St. Martin, a tableau of distribution and partition therein filed and homologated, their heirs sent into possession of the property, and the administration closed in the Parish of St. Martin in 1854. This allegation is the only attack in plaintiff’s petition, which involved the right and power of the district court in the Parish of Iberia to open and authorize an administration and sále of the property belonging to these estates in 1917, and to subsequently confirm the proceedings by monition. As plaintiff’s allegations on this subject are not admitted in the agreed statement of facts, and as no reference is made to same in the succession and monition proceedings had in the Parish of Iberia, we cannot regard these averments as admitted facts. The averments, which plaintiff urges as showing want of jurisdiction ratione materi® in the district court in the Parish of Iberia, cannot therefore be regarded. It results that we cannot presume that the debts alleged to exist in the succession proceedings in the Parish of Iberia in 1917, were necessarily all post mortem matters.
The certified copy of notice of the filing of a tableau of distribution and partition in the estate of Francois Gonsoulin in the Parish of St. Martin in July, 1854, annexed to plaintiff’s petition in this case is a matter of fact, taken out of the case by the agreed statement of facts and records on which the case was submitted to the court. The only succession and administration proceedings in the estates of Jean Francois Gonsoulin and Marie Celeste de la Gautrais, established to have taken place, are those opened and had in the Parish of Iberia in 1917. The place where Jean Francois Gonsoulin and Marie Celeste de la Gautrais resided and had their domicile at the time of their death, was in 1917, in the Parish of Iberia. So far as the facts before us show, there has never been any previous succession and administration proceedings in the Parish of St. Martin, as claimed by the plaintiff. And, as the proceedings in the Parish of .Iberia were instituted and carried on at the instance of plaintiff’s father through whom she claims by inheritance, and as plain*557tiff herself acquiesced in same after his death and after the death of her mother and contributed to their existence after her rights accrued, it follows that said proceedings are not null and void, but valid, and were properly confirmed by the monition. And it follows as a further consequence that defendant’s pleas of acquiescence, estoppel and prescription of five years, urged against plaintiff’s demand, were properly sustained.
The monition proceedings homologated by the judgment of the district court on May 30, 1922, were brought before this court on appeal, and on the 12th day of December, 1923, this court rendered judgment affirming the judgment appealed from.
Adrien Gonsoulin was an heir of the decedents and therefore had the right to buy. C. C., art. 1148 (amended Act 197 of 1912).
Under the Revised Statutes of 1870, Sections 2375 and 2376 the judgment rendered in the monition proceedings constituted res adjudicata as to plaintiff.
For these reasons the judgment appealed from sustaining the plea of estoppel and the prescription of five years is affirmed. The plaintiff and appellant to pay the cost in both courts.